Citation Nr: 1029908	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  06-25 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for chronic bilateral ear 
infection.

2.  Entitlement to service connection for an upper respiratory 
disorder, including bronchitis (claimed as nose and throat 
infections).

3.  Entitlement to service connection for an eye/skin disability, 
including meibomianitis of the eyelids.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from January 1965 to 
November 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a 
September 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

According to a December 2008 statement, the Veteran 
additionally wants service connection for panic attacks 
that he contends are related to his already service-
connected Irritable Bowel Syndrome (IBS).  However, as the 
Agency of Original Jurisdiction (AOJ), the RO has not 
initially adjudicated this additional claim.  Therefore, 
the Board does not have jurisdiction over it, and it is 
referred to the RO for appropriate development and 
consideration.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) (the Board generally does not have jurisdiction 
over an issue not yet adjudicated by the RO).


FINDINGS OF FACT

1.  The competent and credible medical and other evidence of 
record indicates the Veteran does not currently have a chronic 
(meaning permanent) bilateral ear infection disability.

2.  And although he has current diagnoses of an upper respiratory 
disorder, as was treated for bronchitis while in service, the 
current disability has not been etiologically linked to his 
symptoms or treatment in service.

3.  As well, he has a current diagnosis of meibomianitis of the 
eyelids; however, there is no objective evidence of complaints or 
treatment for this condition during his military service, and the 
medical opinion linking this disability to his service is based 
on his uncorroborated account of relevant symptoms and disease in 
service.


CONCLUSION OF LAW

A chronic bilateral ear infection disorder, upper respiratory 
disorder, and Meibomianitis of the eyelids were not incurred in 
or aggravated by the Veteran's military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether these claims have been properly developed for appellate 
review.  The Board will then address these claims on their 
merits, providing relevant statutes, VA regulations, precedent 
cases, the relevant factual background, and an analysis of its 
decision.

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating 
these claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record:  (1) that is necessary 
to substantiate these claims; (2) that VA will obtain and assist 
him in obtaining; and (3) that he is expected to provide.  See 
38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  For claims, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate 
the requirement that VA also request that he submit any evidence 
in his possession that might substantiate these claims.  See 73 
FR 23353 (Apr. 30, 2008).



These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id. 

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication will 
not be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of what 
was necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the Veteran, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).



In this case, a letter satisfying these notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in April 2005, 
prior to initially adjudicating his claims in the September 2005 
decision at issue in this appeal, the preferred sequence.  That 
letter informed him of the evidence required to substantiate 
these claims for service connection and of his and VA's 
respective responsibilities in obtaining supporting evidence.  He 
was notified of the downstream disability rating and effective 
date elements of these claims in April and July 2006, prior to 
readjudicating these claims in the August 2006 SOC and November 
2008 SSOC.  So his claims have been reconsidered since providing 
all necessary VCAA notice and since giving him an opportunity to 
identify and/or submit additional evidence and/or argument in 
response to this additional VCAA notice.  Moreover, he and his 
representative have not alleged any prejudicial error in the 
content or timing of the VCAA notice he received.  And as 
explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not 
VA, has this burden of showing why a VCAA notice error in timing 
or content is unduly prejudicial, meaning outcome determinative.  
Thus, absent this pleading or showing, the duty to notify has 
been satisfied in this case.

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), private medical records, and VA 
examination reports.  He also had VA compensation examinations in 
August and September 2005, including for an opinion concerning 
the etiology of the claimed disabilities.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 
5103A(d); and 38 C.F.R. § 3.159(c)(4).  His representative has 
requested another examination.  However, the reports of the 
examinations already of record, and the other evidence in the 
file, contain the findings needed to properly adjudicate the 
claims.  So another examination is not needed.  38 C.F.R. 
§§ 3.327, 4.2.

Thus, as there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty to 
assist also has been met.  38 U.S.C.A. § 5103A.



Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in exhaustive detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claims and what the evidence in the claims file 
shows, or fails to show, with respect to the claims.

II.  General Statutes and Regulations Pertaining to Service 
Connection

In general, service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  

Stated somewhat differently, to establish entitlement to direct 
service connection for the claimed disability, there must be:  
(1) medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus or link between the claimed in-service disease or injury 
and the current disability.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 
110, 111 (2002).

Service connection also may be granted for any disability 
diagnosed after service, when all of the evidence, including that 
pertinent to service, shows the disability was incurred in 
service.  38 C.F.R. 3.303(d).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and competency to determine its 
ultimate probative value.  Baldwin v. West, 13 Vet. App. 1, 8 
(1999).



III.  Chronic Ear Infections

As explained, perhaps the most fundamental requirement for any 
claim for service connection is that there first needs to be 
proof the Veteran has the condition claimed.  See Degmetich v. 
Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) 
(holding that VA compensation only may be awarded to an applicant 
who has disability existing on the date of application, not for 
past disability).  See also McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) (further clarifying that this requirement of 
having a current disability is satisfied when the claimant has 
the disability at the time the claim for VA disability 
compensation is filed or during the pendency of the claim and 
that a claimant may be granted service connection even though the 
disability resolves prior to VA's adjudication of the claim).

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection may not be granted unless a current 
disability exists].  A "current disability" means a disability 
shown by competent medical evidence to exist.  Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. 
App. 268 (1997).

The Veteran has provided no medical evidence, however, showing he 
has the claimed disability of chronic ear infections.  Conditions 
of this type are not amenable to mere lay diagnosis as, for 
example, are a separated shoulder, broken arm, varicose veins, 
flat feet, tinnitus (ringing in the ears), etc.  
See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007).



The Veteran had VA examinations in August and September 2005, and 
there were no complaints of chronic ear infections.  But even 
more significantly, neither examiner noted any objective evidence 
of ear infections, much less on a permanent recurring basis, so 
no chronic resultant disability to causally relate to 
the Veteran's military service.  Moreover, there were no 
complaints of ear infections at any time during the Veteran's 
military service or any objective clinical evidence or 
confirmation of such during the many years since his discharge.  

It is not necessary, incidentally, that the Veteran have been 
treated for ear infections while in service.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (indicating that 
where lay evidence provided is credible and competent, the 
absence of contemporaneous medical documentation - such as in 
the Veteran's service treatment records, does not preclude 
further evaluation as to the etiology of the claimed disorder).  
But irrespective of this, no medical examiner, either during 
service or since, has confirmed the Veteran has any underlying 
current disability.  

In Buchanan, the Federal Circuit Court explained that 
lay evidence is potentially competent to support the presence of 
a disability, including during service, even where not 
corroborated by contemporaneous medical evidence such as the 
service treatment records.  But the Federal Circuit Court went on 
to also hold in Buchanan that the Board retains the discretion to 
make credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  And the Federal Circuit Court 
has recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Here, there is no getting around the fact that the Veteran has 
simply failed to establish that he has the claimed disability or, 
for that matter, ever has.  



Consequently, the preponderance of the evidence is against this 
claim for service connection for chronic ear infections, so there 
is no reasonable doubt to resolve in the Veteran's favor, and 
this claim must be denied.  38 C.F.R. § 3.102.  See also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 
15 Vet. App. 143, 148-49 (2001).

IV.  Upper Respiratory Disorder

Unlike the preceding claim for chronic ear infections, the 
Veteran has the required current diagnosis to account for his 
complaints of nose and throat infections.  Private medical 
records dated during 2001 and 2002 show a diagnosis of 
bronchitis.  Also, at the conclusion of the September 2005 VA 
examination, the examiner noted dry mild chronic bronchitis.  

Concerning the second requirement of the Shedden analysis, 
evidence of relevant in-service injury or disease, the Veteran's 
STRs show he was treated during service for upper respiratory 
complaints.  Specifically, in March 1965 he was treated for a 
diffuse upper respiratory infection, but it was described as 
"acute," meaning sudden onset and not necessarily chronic, 
i.e., would result in permanent residual disability.  For the 
remainder of service there is no further reference to respiratory 
problems of that or any other sort.

For the showing of chronic disease in service, which is required 
for service connection, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology is 
required where the condition noted during service is not, in 
fact, shown to be chronic, or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b).



Evidence relating a current disorder to service must be medical 
unless it concerns a disorder that may be competently 
demonstrated by lay observation.  See Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  When a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Here, though, the problem with this claim arises with the 
Veteran's attempt to establish continuity of symptoms since 
service and the third element of the Shedden analysis, a medical 
nexus alternatively otherwise linking his current disability 
to his service.  

There are no records showing complaints of any respiratory 
disorder until 2001, so for some 32 years after the Veteran's 
military service ended, when he first received private treatment 
for bronchitis.  A lapse of so many years of any relevant 
complaints or treatment in the interim goes against the notion 
that he experienced continuity of symptoms following his 
complaints and treatment in service.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  Still further, 
reviewing the medical histories he gave during his examinations, 
as well as his written statements, it does not appear that he has 
reported continuous symptoms since service.

Moreover, the record does not contain a medical nexus opinion 
attributing the current diagnoses of respiratory disease to the 
Veteran's military service.  A VA examiner in September 2005 
reviewed the file, including the Veteran's private medical 
records, and observed these private medical records show he had 
been treated for sleep apnea.  Further, the recurrent bouts of 
dry and irritative cough had been felt to be related to nocturnal 
acid reflux in conjunction with the sleep apnea.  Regardless, in 
reporting his conclusion concerning a medical nexus, the VA 
examiner indicated the Veteran's current upper respiratory 
infections with irritative cough did not appear to be related to 
the upper respiratory infection that he had 40 years previously 
- referring to the one in service.  So his current disability 
has not been etiologically linked to his military service.  
Indeed, none of the medical evidence in the file supports this 
notion that his current respiratory disorders were incurred in or 
aggravated by his military service.

The preponderance of the evidence therefore is against the claim, 
so the 
benefit-of-the-doubt doctrine is inapplicable, and service 
connection for a respiratory disorder must be denied.

V.  Meibomianitis

The Veteran also has a diagnosis of an eye/skin disorder.  The VA 
examiner in August 2005 diagnosed meibomianitis of all four 
eyelids.  So the determinative issue is whether this disorder is 
attributable to the Veteran's military service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  Unfortunately, there is simply no 
competent and credible evidence of record establishing this 
required correlation.

In considering the element of in-service incurrence or 
aggravation, the Veteran's STRs do not show complaints, findings, 
or diagnoses regarding his eyes/eyelids.  Further, clinical 
evaluation in anticipation of his separation from the military 
also revealed no pertinent abnormality regarding the his 
eyes/eyelids in October 1969.  Indeed, to the contrary, when 
reporting his medical history for separation from service, the 
Veteran specifically acknowledged that he did not have 
and had not ever had eye trouble.



The Veteran more recently reported to the VA examiner in August 
2005 that he developed ear, eye, and throat infections after 
swimming in a Thailand river during service.  He stated that he 
found out later that the river was used for waste disposal and 
contaminated with bacteria such as E. Coli.  But these recent 
allegations are not substantiated by the records concerning his 
service, including, as mentioned, by his STRs.  And at times far 
more contemporaneous to the events in question, he expressly 
denied having any relevant symptoms or associated disability, 
much less of a chronic continuing nature.  So his unsubstantiated 
lay testimony concerning these purported events in service, while 
competent, is not also credible.  See Macarubbo v. Gober, 10 Vet. 
App. 388 (1997) (holding that the credibility of lay evidence can 
be affected and even impeached by inconsistent statements, 
internal inconsistency of statements, inconsistency with other 
evidence of record, facial implausibility, bad character, 
interest, bias, 
self-interest, malingering, desire for monetary gain, and witness 
demeanor).  It additionally follows that any medical nexus 
opinion predicated on this unconfirmed history, such as the VA 
examiner's, also declines in probative value.  The Board is not 
bound to accept medical opinions that are based on history 
supplied by the Veteran, where, as here, that history is 
unsupported by the medical evidence or based upon an inaccurate 
factual background.  Black v. Brown, 5 Vet. App. 177 (1993); 
Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993).

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical opinion 
solely on the rationale it was based on a history given by the 
Veteran.  Rather, as the Court further explained in Coburn v. 
Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's 
statements renders a medical report not credible only if the 
Board rejects the statements of the Veteran as lacking 
credibility.



In another precedent decision, Nieves-Rodriguez v. Peake, 22 Vet 
App 295 (2008), the Court discusses, in great detail, how to 
assess the probative weight of medical opinions and the value of 
reviewing the claims file.  The Court holds that claims file 
review, as it pertains to obtaining an overview of the claimant's 
medical history, is not a requirement for private medical 
opinions, so by deduction, also VA opinions.  The Court added, 
"[i]t is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the claims 
file was reviewed, that contributes probative value to a medical 
opinion."

In the Neives-Rodriguez decision, the Court vacated the Board's 
underlying decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis that 
the physician had not reviewed the claims file, without an 
explanation of why that failure compromised the value of the 
medical opinion.  In contrast, the Court held that, in rejecting 
the other private medical opinion, the Board had offered adequate 
reasons and bases for doing so (the doctor had overlooked 
pertinent reports regarding the Veteran's medical history), and 
thus, the Board's rejection was not based solely on the failure 
to completely review the claims file.

Here, as mentioned, the Board is not rejecting the VA's 
examiner's supporting opinion on the basis of him not having 
reviewed the claims file, especially since he does not clearly 
indicate in his report whether he did or did not.  Rather, the 
Board is rejecting this examiner's opinion because it accepted, 
as fact, the Veteran's purported exposure to containments in a 
Thailand river, as well as treatment for eye infection during 
service, although not objectively substantiated by the STRs 
and other records concerning the Veteran's service.  As noted, 
the STRs are unremarkable for any confirmation of relevant 
complaints (symptoms, etc.) or treatment (pertinent clinical 
findings or diagnosis).  In fact, at the October 1969 examination 
conducted just prior to his separation from service, the Veteran 
expressly indicated he had no history of eye problems, so 
including from swimming in a contaminated Thailand river.  The 
Board finds these contemporaneous statements more credible than 
assertions made over 30 years later in conjunction with a claim 
for VA benefits.  Struck v. Brown, 9 Vet. App. 145, 155-56 
(1996).

Furthermore, there is a passage of some 34 years after service 
until there is any objective clinical evidence of complaints or 
treatment for an eye-related problem, which is other evidence 
against the claim that any current eye disorder dates back to the 
Veteran's military service.  See Maxon v. West, 12 Vet. App. 453, 
459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service resulting in any chronic or persistent disability).  
Private medical records dated in January 2003 show the Veteran 
received medical care for left eye conjunctivitis, but it was not 
attributed to his military service.

In summary, without competent and credible evidence of relevant 
injury or disease in service, the extensive period of time 
subsequent to service discharge before a chronic disability is 
diagnosed, and the lack of competent and credible evidence (based 
on a substantiated history) linking any current disability to 
service, the Board concludes that the preponderance of the 
evidence is against the claim, so it must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001).




ORDER

Service connection for chronic bilateral ear infections is 
denied.

Service connection for an upper respiratory disorder, including 
bronchitis (claimed as nose and throat infections), is denied.  

Service connection for an eye/skin disability, including 
meibomianitis of the eyelids, is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


